Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 9/13/2022.
Claim(s) 1-3, 5-18, 20-22 is/are pending.
Claim(s) 4 and 19 is/are canceled.
Applicant’s addition of new claim(s) 21-22 is acknowledged.
Claim(s) 1, 10, 14 is/are amended.	
Response to Arguments
Applicant's arguments filed 9/13/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, pg. 7, fourth para., that the “vehicle database 422” (Fig. 4) of Ghorbanian-Matloob, which corresponds to a “memory”, does not belong to the “autonomy computing system 440” (Fig. 4) of Ghorbanian-Matloob, which corresponds to the “human-autonomy teaming manager.”
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “memory”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Assuming, arguendo, that Applicant is arguing that the “library” as claimed does not belong to Ghorbanian-Matloob’s “autonomy computing system 440”, the examiner notes that this feature (i.e., the library is comprised by the human-autonomy teaming manager) is also not recited in the rejected claims. 

Applicant further asserts, pg. 8, second para., “the Office does not present support for a conclusion that either “data describing the one or more remote assistance actions selected by an operator” or “data describing the outcome of the remote assistance actions” teaches a library storing a plurality of predefined dynamic task sequences, let alone an interface enabling access to the library.”
The examiner disagrees with this assertion. In viewing Fig. 4 of Ghorbanian-Matloob, it can be seen that “vehicle database 422” may be accessed by “operator computing system 414” which correspond to Applicant’s claimed “library” and “interface”, respectively. Ghorbanian-Matloob further discloses that “vehicle database” can store the “remote assistance actions” in para. 0096 and describes how the actions are created in para. 0093, where the “remote assistance actions” corresponds to Applicant’s “dynamic task sequences”. 

Applicant further asserts, pg. 8, third para., that Jang does not cure the deficiency of Ghorbanian-Matloob. However, such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient. Merely pointing out certain claim features recited in claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument. Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”). Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F,2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); See MPEP 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.Sti 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion to what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prime fade case of obviousness.'').

Applicant further asserts, pg. 8, third para., “The Office does not show that Ghorbanian-Matloob describes using the vehicle database 422 to display available predefined dynamic task sequences.”
The examiner disagrees with this assertion. As stated previously, Ghorbanian-Matloob discloses that “vehicle database” can store the “remote assistance actions” in para. 0096. Ghorbanian-Matloob further discloses displaying the “remote assistance actions” in at least Fig. 6A-6B. However, it is noted that the features upon which applicant relies (i.e., “display available predefined dynamic task sequences”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further asserts, pg. 9, first para., “Although a query may be included in an interface, the cited references as applied in the rejection do not support the inclusion of “an interface accessible to a human agent of the multiple agents, [that provides] access to a library through a dialogue window, the library storing available predefined dynamic task sequences including the plurality of predefined dynamic task sequences”, nor are the advantages of doing so supported.”
The examiner disagrees with this assertion. As stated above, Ghorbanian-Matloob in combination with Jang disclose the amended limitations of the independent claims. Further, the examiner provided reasoning for combining Ghorbanian-Matloob and Jang in the Office action mailed 6/13/2022 (pg. 21) but Applicant has not identified how this reasoning is flawed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghorbanian-Matloob et al. (US 2021/0048814 A1), hereafter referred to as Ghorbanian-Matloob. in view of Jang et al. (US 2010/0312388 A1), hereafter referred to as Jang.
Regarding claim 1, Ghorbanian-Matloob teaches an apparatus for traversing a vehicle transportation network by an autonomous vehicle (AV) (“a centrally-controlled on-demand transportation service may interface with a variety of different autonomous vehicles that have different capabilities and are associated with different vendors”, para. 0021, “vehicle 105 can be an autonomous vehicle”, para. 0064, Fig. 1), comprising: 
a human-autonomy teaming manager comprising a first processor (“autonomy computing system 130”, Fig. 1, “autonomy computing systems 440”, Fig. 4, “vehicle computing system 100 can include one or more processors”, para. 0066, “Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) configured to: 
initiate a dialogue (“requests 442 for remote assistance”, para. 0093, Fig. 4) associated with a predefined dynamic task sequence (“one or more remote assistance actions”, para. 0093, see also “the remote assistance system can select, at 706, based at least in part on the vehicle data, a subset of remote assistance actions from a predetermined set of remote assistance actions”, para. 0121) that is responsive to a condition (“object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request”, para. 0099) experienced by the AV while traversing from a starting location to an ending location (“A user can provide…a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate…one or more locations (e.g., an origin, destination, etc.)”, para. 0028) within the vehicle transportation network, the condition resulting in a request from the AV (“One or more vehicle interfaces 430 (e.g., an API available to the autonomy computing system 440) of an operations computing system may receive a request 442 from an autonomous vehicle for remote autonomous assistance with one or more autonomy computing system 440 tasks at the autonomy computing system 440”, para. 0094, see also para. 0093), wherein the predefined dynamic task sequence is one of a plurality of predefined dynamic task sequences that delegates tasks to multiple agents (“remote operators”, para. 0093, see also “one or more operators”, para. 0020) to resolve the condition (“The toolbox generation system 412 can be configured to process requests 442 for remote assistance…The action evaluation system 410 can use tracking data 446 to generate data associated with requests for remote assistance and the remote assistance actions selected by remote operators to resolve those requests for remote assistance…The action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance”, para. 0093, “A request type can identify the category of assistance that is being requested in the request for remote assistance. Example request types can include…object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request…a respective request type can be associated with a plurality of remote assistance actions. The action selection system 424 can select a plurality of remote assistance actions based on the identified request type”, para. 0099, “The remote assistance UI allows the remote vehicle assistance system to engage one or more operators (e.g., human or computer) to at least partially facilitate responses to requests for remote assistance”, para. 0020); 
provide, to an interface accessible to a human agent of the multiple agents (“toolbox generation system 412 can be configured to process requests 442 for remote assistance, customize a user interface for a display at an operator computing system 414….task management data 452 can be stored in the vehicle database 422 as vehicle data”, para. 0093, Fig. 4, see also “remote assistance user interface 602”, Fig. 6A or “remote assistance user interface 632”, Fig. 6B, see also para. 0020), access to a library (“remote assistance user interface 602 can include a plurality of user interface elements that provide information to a remote operator”, para. 0109, see “toolbox 614” and “toolbox 616”, para. 0112-0113, Fig. 6A), the library storing available predefined dynamic task sequences including the plurality of predefined dynamic task sequences (“action selection system 424 can access the vehicle database 422 to obtain a plurality of remote assistance actions”, para. 0096);
receive, from the interface accessible to the human agent, an input (“user input”, para. 0123) responsive to the dialogue, wherein the input confirms the predefined dynamic task sequence as a selected predefined dynamic task sequence (“associated remote assistance action”, para. 0123) or selects another predefined dynamic task sequence of the plurality of predefined dynamic task sequences within the library as the selected predefined dynamic task sequence (“The remote assistance system can determine, at 710, one or more remote assistance actions from the subset of remote assistance actions based at least in part on a user input associated with the one or more user interface elements. For example, a remote operator can click on (or otherwise select) a particular user interface element to indicate that the associated remote assistance action should be performed”, para. 0123); and 
manage the selected predefined dynamic task sequence to resolve the condition (“The remote assistance system can transmit, at 712, one or more control signals associated with the one or more remote assistance actions”, para. 0124).

Regarding claim 10, Ghorbanian-Matloob teaches apparatus for traversing a vehicle transportation network (“a centrally-controlled on-demand transportation service may interface with a variety of different autonomous vehicles that have different capabilities and are associated with different vendors”, para. 0021) by an autonomous vehicle (AV) (“vehicle 105 can be an autonomous vehicle”, para. 0064, Fig. 1), comprising: 
an autonomous mobility agent (“autonomous vehicle system 402”, Fig. 4, “remote computing system 190”, Fig. 1) comprising a first processor (“Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132)  configured to: 
receive a request (“requests 442 for remote assistance”, para. 0093, Fig. 4) for remote assistance support from the AV responsive to a condition (“object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request”, para. 0099) observed by the AV while traversing from a starting location to an ending location within the vehicle transportation network (“A user can provide…a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate…one or more locations (e.g., an origin, destination, etc.)”, para. 0028) (“The toolbox generation system 412 can be configured to process requests 442 for remote assistance…The action evaluation system 410 can use tracking data 446 to generate data associated with requests for remote assistance and the remote assistance actions selected by remote operators to resolve those requests for remote assistance…The action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance”, para. 0093, “A request type can identify the category of assistance that is being requested in the request for remote assistance. Example request types can include…object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request…a respective request type can be associated with a plurality of remote assistance actions. The action selection system 424 can select a plurality of remote assistance actions based on the identified request type”, para. 0099); and 
a human-autonomy teaming manager (“autonomy computing system 130”, Fig. 1, “autonomy computing systems 440”, Fig. 4) comprising a second processor (“vehicle computing system 100 can include one or more processors”, para. 0066, “Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132)  configured to: 
initiate a dialogue (“The vehicle computing system 100 can communicate with the one or more remote computing systems 190 via one or more communications networks including a communications network. The communications network can exchange (send or receive) signals (e.g., electronic signals) or data (e.g., data from a computing device)”, para. 0063) associated with a predefined dynamic task sequence (“one or more remote assistance actions”, para. 0093, see also “the remote assistance system can select, at 706, based at least in part on the vehicle data, a subset of remote assistance actions from a predetermined set of remote assistance actions”, para. 0121) that is one of a plurality of predefined dynamic task sequences (“a predetermined set of remote assistance actions”, para. 0121) using multiple agents (“remote operators”, para. 0093, see also “one or more operators”, para. 0020) to resolve the condition, the multiple agents including a human agent (“human”, para. 0020) and the autonomous mobility agent (“The remote assistance UI allows the remote vehicle assistance system to engage one or more operators (e.g., human or computer) to at least partially facilitate responses to requests for remote assistance”, para. 0020, see also para. 0093 citation above); 
present the dialogue to the human agent at a user interface of the human-autonomy teaming manager (“toolbox generation system 412 can be configured to process requests 442 for remote assistance, customize a user interface for a display at an operator computing system 414”, para. 0093, Fig. 4, see also “remote assistance user interface 602”, Fig. 6A or “remote assistance user interface 632”, Fig. 6B, see also para. 0020, see also “the remote assistance system can display, at 708, one or more user interface elements indicative of the subset of remote assistance actions”, para. 0122); 
provide, to the interface accessible to the human agent of the multiple agents, access to a library (“remote assistance user interface 602 can include a plurality of user interface elements that provide information to a remote operator”, para. 0109, see “toolbox 614” and “toolbox 616”, para. 0112-0113, Fig. 6A), the library storing available predefined dynamic task sequences including the plurality of predefined dynamic task sequences (“action selection system 424 can access the vehicle database 422 to obtain a plurality of remote assistance actions”, para. 0096);
receive, from the user interface, an input (“user input”, para. 0123) responsive to the dialogue, wherein the input confirms the predefined dynamic task sequence as a selected predefined dynamic task sequence (“associated remote assistance action”, para. 0123) or selects another predefined dynamic task sequence of the plurality of predefined dynamic task sequences within the library as the selected predefined dynamic task sequence (“The remote assistance system can determine, at 710, one or more remote assistance actions from the subset of remote assistance actions based at least in part on a user input associated with the one or more user interface elements. For example, a remote operator can click on (or otherwise select) a particular user interface element to indicate that the associated remote assistance action should be performed”, para. 0123); and 
manage the selected predefined dynamic task sequence by delegating tasks of the selected predefined dynamic task sequence to resolve the condition, wherein the first processor is configured to, responsive to the request, call the human-autonomy teaming manager to select the predefined dynamic task sequence (“The remote assistance system can transmit, at 712, one or more control signals associated with the one or more remote assistance actions…the remote assistance system can determine, based on at least one request parameter, that the autonomous vehicle is associated with a first fleet operator. In response to the determination, the remote assistance system can transmit the one or more control systems to the autonomous vehicle”, para. 0124, see also para. 0123 citation above).

Regarding claim 14, Ghorbanian-Matloob teaches a method for traversing a vehicle transportation network by an autonomous vehicle (AV) (“a centrally-controlled on-demand transportation service may interface with a variety of different autonomous vehicles that have different capabilities and are associated with different vendors”, para. 0021, “vehicle 105 can be an autonomous vehicle”, para. 0064, Fig. 1), comprising: 
initiating, by a first processor (of a human-autonomy teaming manager (“autonomy computing system 130”, Fig. 1, “autonomy computing systems 440”, Fig. 4, “vehicle computing system 100 can include one or more processors”, para. 0066, “Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132), a dialogue (“requests 442 for remote assistance”, para. 0093, Fig. 4) associated with a predefined dynamic task sequence (“one or more remote assistance actions”, para. 0093, see also “the remote assistance system can select, at 706, based at least in part on the vehicle data, a subset of remote assistance actions from a predetermined set of remote assistance actions”, para. 0121) that is responsive to a condition (“object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request”, para. 0099) experienced by the AV while traversing from a starting location to an ending location within the vehicle transportation network (“A user can provide…a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate…one or more locations (e.g., an origin, destination, etc.)”, para. 0028), wherein the predefined dynamic task sequence is one of a plurality of predefined dynamic task sequences (“a predetermined set of remote assistance actions”, para. 0121) using multiple agents (“remote operators”, para. 0093, see also “one or more operators”, para. 0020, “the autonomous vehicle”, para. 0050, “Other potential remote assistance actions can include commands to perform specific driving remote assistance actions without taking direct control of the autonomous vehicle”, para. 0050, and a “remote computing system”, para. 0027, “the autonomous vehicle can communicate with a remote computing system that can be associated with the service entity, such as the service entity's operations computing system, and/or a remote assistance computing. The service entity's operations computing system can include a plurality of system clients that can help the service entity monitor, communicate with, manage, etc. autonomous vehicles”, para. 0027) to resolve the condition (“The toolbox generation system 412 can be configured to process requests 442 for remote assistance…The action evaluation system 410 can use tracking data 446 to generate data associated with requests for remote assistance and the remote assistance actions selected by remote operators to resolve those requests for remote assistance…The action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance”, para. 0093, “A request type can identify the category of assistance that is being requested in the request for remote assistance. Example request types can include…object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request…a respective request type can be associated with a plurality of remote assistance actions. The action selection system 424 can select a plurality of remote assistance actions based on the identified request type”, para. 0099, “The remote assistance UI allows the remote vehicle assistance system to engage one or more operators (e.g., human or computer) to at least partially facilitate responses to requests for remote assistance”, para. 0020); 
providing, to an interface accessible to a human agent of the multiple agents (“toolbox generation system 412 can be configured to process requests 442 for remote assistance, customize a user interface for a display at an operator computing system 414”, para. 0093, Fig. 4, see also “remote assistance user interface 602”, Fig. 6A or “remote assistance user interface 632”, Fig. 6B, see also para. 0020), access to a library (“remote assistance user interface 602 can include a plurality of user interface elements that provide information to a remote operator”, para. 0109, see “toolbox 614” and “toolbox 616”, para. 0112-0113, Fig. 6A), the library storing available predefined dynamic task sequences including the plurality of predefined dynamic task sequences (“action selection system 424 can access the vehicle database 422 to obtain a plurality of remote assistance actions”, para. 0096);
receiving, from the interface accessible to the human agent of the multiple agents, an input (“user input”, para. 0123) responsive to the dialogue, wherein the input confirms the predefined dynamic task sequence as a selected predefined dynamic task sequence (“associated remote assistance action”, para. 0123) or selects another predefined dynamic task sequence of the plurality of predefined dynamic task sequences within the library as the selected predefined dynamic task sequence (“The remote assistance system can determine, at 710, one or more remote assistance actions from the subset of remote assistance actions based at least in part on a user input associated with the one or more user interface elements. For example, a remote operator can click on (or otherwise select) a particular user interface element to indicate that the associated remote assistance action should be performed”, para. 0123); and 
managing, by the first processor, the selected predefined dynamic task sequence to resolve the condition (“The remote assistance system can transmit, at 712, one or more control signals associated with the one or more remote assistance actions”, para. 0124).

Regarding claims 1, 10, and 14, Ghorbanian-Matloob does not explicitly teach access to a library through a dialogue window. While Ghorbanian-Matloob teaches a “remote assistance user interface 602 can include a plurality of user interface elements that provide information to a remote operator” (para. 0109), “first remote assistance toolbox can be customized to provide relevant and useful remote assistance actions” (para. 0112), and “second remote assistance toolbox 616 can include user interface elements associated with remote assistance actions” (para. 0113) (see also “first remote assistance toolbox 644”, “second remote assistance toolbox 646”, Fig. 6B), Jang is relied upon to show that it was known for a human agent to access a library through a dialogue window. 
See, Jang teaches supervision and control of heterogeneous autonomous operations, comprising: 
providing, to a human agent (“operator 302”, Fig. 3, “Operator 302 may be…a human operator”, para. 0044), access to a library (“database 820”, Fig. 8) through a dialogue window (“operator interface 800”, Fig. 8, “operator interface 308”, Fig. 3), the library storing a plurality of data (“data 818”, Fig. 8) (“With reference now to FIG. 8, an illustration of an operator interface is depicted in accordance with an advantageous embodiment. Operator interface 800 may be an example of one implementation of operator interface 308 in FIG. 3”, para. 0147, “Database manager 812 may be capable of accessing plurality of databases 820 to retrieve data 818. Plurality of database 820 may be an example of one implementation of plurality of databases 304 in FIG. 3”, para. 0152, “an operator using display 802 may access query interface 824 to query database manager 812 for specific information. Database manager 812 may search plurality of databases 820 in order to retrieve data 818 in response to a query by an operator”, para. 0153).
Both Ghorbanian-Matloob and Jang teach providing to a human agent access to data through a dialogue window (see “first remote assistance toolbox 614” and “second remote assistance toolbox 616”, Fig. 6A and “first remote assistance toolbox 644”, “second remote assistance toolbox 646”, Fig. 6B of Ghorbanian-Matloob) for traversing a vehicle transportation network by a vehicle (see “vehicle”, para. 0060 and “The present disclosure relates generally to mission management and, in particular, to an automated system for planning and executing a mission”, para. 0003 of Jang). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ghorbanian-Matloob with the teachings of Jang to allow the “human” (para. 0020) of Ghorbanian-Matloob to access the “vehicle database 422” (Fig. 4) of Ghorbanian-Matloob, as taught by Jang (see citations of Jang above). The motivation for doing so would be to allow the human agent to access “specific information”, as taught by Jang (para. 0153). One would further be motivated to make this combination based on Jang’s teaching that the “the operator may use display 802 to access logging 826” and thus only authorized operators could retrieve and access the database (see para. 0153-0154 of Jang). 

Regarding claim 2, Ghorbanian-Matloob further teaches: 
an autonomous mobility agent (“autonomous vehicle system 402”, Fig. 4, “remote computing system 190”, Fig. 1) of the multiple agents comprising a second processor (“Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) configured to, responsive to the human-autonomy teaming manager initiating the dialogue, generate a display (“user interface 600”, Fig. 6A-6B) including the interface, the interface including the dialogue (“the remote assistance system can display, at 708, one or more user interface elements indicative of the subset of remote assistance actions”, para. 0122).

Regarding claim 3, Ghorbanian-Matloob further teaches wherein the dialogue describes at least one uncertainty associated with the predefined dynamic task sequence (“As a particular example, an autonomous vehicle may issue a request 442 for assistance with classifying an object”, para. 0103, see also “second remote assistance toolbox 616”, Fig. 6A and “second remote assistance toolbox 646”, Fig. 6B).

Regarding claim 5, Ghorbanian-Matloob further teaches wherein: 
an autonomous mobility agent (“autonomous vehicle system 402”, Fig. 4, “remote computing system 190”, Fig. 1) of the multiple agents comprising a second processor (“Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) configured to generate a representation (“data describing the outcome”, para. 0093) for the human agent of how the predefined dynamic task sequence is projected to resolve the condition (“action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance. The task management data 452 can include data describing the outcome of the remote assistance actions, including a designation indicating whether the remote assistance action was successful”, para. 0093).

Regarding claim 6, Ghorbanian-Matloob further teaches wherein: 
the representation comprises projected positions (“one or more points (e.g., location coordinates) through which the autonomous vehicle should travel”, para. 0104) for the AV while the condition is being resolved overlaying an image (“sensor data from the sensor(s) onboard the vehicle (e.g., cameras…”, para. 0027, see also para. 0068) of a portion of the vehicle transportation network (“An operator may analyze the sensor data 450 provided by the autonomy computing system 440 and the information included in the remote assistance user interface (e.g., including the customized remote assistance toolboxes) in order to generate a selection action using an operator computing system (414). As a particular example, an autonomous vehicle may issue a request 442 for assistance with classifying an object. An operator may view one or more images of the unclassified object and review the one or more remote assistance actions presented in a remote assistance toolbox. The operator can provide an input to an operator computing system 414 indicating selection of one or more remote assistance actions displayed in a remote assistance toolbox (e.g., identifying the unclassified object)”, para. 0103, “The remote assistance system 426 can provide assistance data 456 to a computer computing system 414 associated with a remote assistance operator…The assistance data 456 can also include sensor data 450 received from an autonomous vehicle”, para. 0101, “The vehicle computing system can obtain sensor data from the sensor(s) onboard the vehicle (e.g., cameras, LIDAR, RADAR, etc.), attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data, and generate an appropriate motion plan through the vehicle's surrounding environment”, para. 0027).

Regarding claim 7, Ghorbanian-Matloob further teaches: 
an autonomous mobility agent (“autonomous vehicle system 402”, Fig. 4, “remote computing system 190”, Fig. 1) of the multiple agents comprising a second processor (“Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) configured to: 
receive a request (“requests 442 for remote assistance”, para. 0093, Fig. 4) for assistance from the AV; and 
responsive to the request, generate a window (“second remote assistance toolbox 616”, Fig. 6A and “first remote assistance toolbox 644”, “second remote assistance toolbox 646”, Fig. 6B) on a display (“user interface 600”, Fig. 6A-6B) for confirmation of the request by the human agent (“the second remote assistance toolbox 616 includes a question “Is this object a road sign?” and includes the option to select yes or no”, para. 0113, “The remote assistance interface 632 can include a second remote assistance toolbox 646…the first remote assistance toolbox 644 can include a prompt reading “Is the object stopped?” with selectable answers including “Stopped” and “Moving.” The second remote assistance toolbox 646 can include suggested remote assistance actions that are similar to or different from those presented in the first remote assistance toolbox 644…the second remote assistance toolbox 646 can include a prompt “Are the highlighted objects stationary?” and a series of potential responses associated with remote assistance actions such as “stationary, pass left,” “stationary, pass right,” and “moving.””, para. 0118), and transmit data associated with the condition to the human-autonomy teaming manager (see “710” and “712”, Fig. 7 and associated citations in the rejection to claim 10).

Regarding claim 8, Ghorbanian-Matloob further teaches wherein each of the plurality of predefined dynamic task sequences, when managed by the human-autonomy teaming manager, delegates a task to the human agent (“the remote assistance system can select, at 706, based at least in part on the vehicle data, a subset of remote assistance actions from a predetermined set of remote assistance actions…the remote assistance system can display image data received from the autonomous vehicle, wherein the image data is displayed in response to selecting the subset of remote assistance actions”, para. 0121, “A customized remote assistance UI can be provided to a remote operator, such as through a display or other output device…the remote assistance UI can include one or more remote assistance toolboxes that are customized in response to particular requests from autonomous vehicles for remote assistance. For example, the remote assistance system may select one or more remote assistance actions from a plurality of potential remote assistance actions based on vehicle data from a request for remote assistance and associated with a particular autonomous vehicle”, para. 0019).

Regarding claim 9, Ghorbanian-Matloob further teaches wherein the condition comprises one of a plurality of conditions including an emergency condition of the AV, a behavioral condition of an occupant of the AV, or a driving condition of the AV (“object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request”, para. 0099).

Regarding claim 11, Ghorbanian-Matloob further teaches wherein: 
the human-autonomy teaming manager delegates a task (“classifying an object”, para. 0103), of the selected predefined dynamic task sequence to the human agent, the task comprising to label the condition for input to a machine-learning algorithm (“As a particular example, an autonomous vehicle may issue a request 442 for assistance with classifying an object”, para. 0103, “The remote assistance interface 602 can include a second remote assistance toolbox 616…the second remote assistance toolbox 616 can include interface elements associated with the “classify object remote assistance action. In this example, the second remote assistance toolbox 616 includes a question “Is this object a road sign?” and includes the option to select yes or no”, para. 0113, “if the request for remote assistance includes an indication that the autonomous vehicle has been unable to classify a particular object, the remote assistance toolbox may select remote assistance actions associated with classifying an object, including an option to gather additional data about the object (e.g., by moving the autonomous vehicle) and/or make a classification based on existing data (e.g., a human operator choosing an object classification from a list based on camera data)…the presented remote assistance actions can include one or more common object classifications (e.g., a vehicle, a person, a building, and so on)”, para. 0048).

Regarding claim 12, Ghorbanian-Matloob further teaches wherein: 
the human-autonomy teaming manager delegates a task (“transmit the one or more control signals to a server associated with the second fleet operator of the autonomous vehicle”, para. 0124) of the selected predefined dynamic task sequence to the autonomous mobility agent, the task comprising to instruct additional autonomous vehicles regarding their actions responsive to the condition (“the action selection system can determine, based on the vehicle data, a fleet operator associated with the autonomous vehicle. The action selection system can determine a subset of remote assistance actions based at least in part on the fleet operator…each fleet operator can determine which remote assistance actions are to be available for autonomous vehicles associated with that fleet operator”, para. 0126, “the remote assistance system can determine, based on at least one request parameter, that the autonomous vehicle is associated with a first fleet operator. In response to the determination, the remote assistance system can transmit the one or more control systems to the autonomous vehicle. In this example, the first fleet operator can be the service entity and the autonomous vehicle is a first-party vehicle…the remote assistance system can determine, based vehicle data, that the autonomous vehicle is associated with a second fleet operator. In response, the remote assistance system can transmit the one or more control signals to a server associated with the second fleet operator of the autonomous vehicle”, para. 0124).

Regarding claim 13, Ghorbanian-Matloob further teaches wherein: 
the human-autonomy teaming manager delegates a task (“commands to perform specific driving remote assistance actions”, para. 0050) of the selected predefined dynamic task sequence to the autonomous mobility agent, the task comprising to remotely control the AV (“FIG. 8 depicts a flowchart illustrating an example method for selecting one or more remote assistance actions according to example embodiments of the present disclosure”, para. 0125, “The action selection system can select, at 808, one or more remote assistance actions based on the remote assistance actions associated with the one or more previous requests for remote assistance or other information determined from the vehicle data”, para. 0128, “Other potential remote assistance actions can include commands to perform specific driving remote assistance actions without taking direct control of the autonomous vehicle such as stopping, slowing, switching lanes, passing an obstacle, reversing, accelerating, taking a specific path”, para. 0050).

Regarding claim 15, Ghorbanian-Matloob further teaches wherein managing the selected predefined dynamic task sequence to resolve the condition comprises: 
delegating at least one task (“suggested remote assistance actions”, para. 0113) of the selected predefined dynamic task sequence to the AV, the AV being one of the multiple agents (“The remote assistance interface 602 can include one or more remote assistance toolboxes. A first remote assistance toolbox 614 is displayed in the sidebar of the remote assistance interface 602”, para. 0112, “the first remote assistance toolbox 614 can include suggested remote assistance actions “plan alternate route,” “manually plan a path to avoid the obstacle,” and “change lane.””, para. 0113, “Other potential remote assistance actions can include commands to perform specific driving remote assistance actions without taking direct control of the autonomous vehicle such as stopping, slowing, switching lanes, passing an obstacle, reversing, accelerating, taking a specific path”, para. 0050).

Regarding claim 16, Ghorbanian-Matloob further teaches wherein the dialogue includes a task for the human agent (“the remote assistance system can select, at 706, based at least in part on the vehicle data, a subset of remote assistance actions from a predetermined set of remote assistance actions…the remote assistance system can display image data received from the autonomous vehicle, wherein the image data is displayed in response to selecting the subset of remote assistance actions”, para. 0121, “A customized remote assistance UI can be provided to a remote operator, such as through a display or other output device…the remote assistance UI can include one or more remote assistance toolboxes that are customized in response to particular requests from autonomous vehicles for remote assistance. For example, the remote assistance system may select one or more remote assistance actions from a plurality of potential remote assistance actions based on vehicle data from a request for remote assistance and associated with a particular autonomous vehicle”, para. 0019).

Regarding claim 17, Ghorbanian-Matloob further teaches wherein the condition is one of a plurality of conditions (“object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request”, para. 0099), each of the plurality of conditions having a respective plurality of available predefined dynamic task sequences (“a plurality of remote assistance actions”, para. 0099) that use the multiple agents to resolve the condition (“The action selection system 424 can access the vehicle database 422 to obtain a plurality of remote assistance actions. The action selection system 424 can access vehicle data using information included in the request 442 to identify one or more remote assistance actions based on the vehicle data. The action selection system 424 can select a subset of remote assistance actions based on the vehicle data”, para. 0096, “the action selection system 424 can identify a particular request type based on the vehicle data. A request type can identify the category of assistance that is being requested in the request for remote assistance. Example request types can include, but are not limited to, object classification, obstacle navigation, emergency aid request, route planning assistance request, and vehicle malfunction request. In some examples, a respective request type can be associated with a plurality of remote assistance actions”, para. 0099).
Regarding claim 18, Ghorbanian-Matloob further teaches: 
receiving, by a second processor (“Various means can be configured to perform the methods and processes described herein…These means can include processor(s)”, para. 0132) of an autonomous mobility agent (“autonomous vehicle system 402”, Fig. 4, “remote computing system 190”, Fig. 1) of the multiple agents, a request (“requests 442 for remote assistance”, para. 0093, Fig. 4) for assistance from the AV triggered by the condition; 
generating, by the second processor, a window (“second remote assistance toolbox 616”, Fig. 6A and “first remote assistance toolbox 644”, “second remote assistance toolbox 646”, Fig. 6B) on a display (“user interface 600”, Fig. 6A-6B) for confirmation of the request by the human agent (“the remote assistance system can display, at 708, one or more user interface elements indicative of the subset of remote assistance actions”, para. 0122, “the second remote assistance toolbox 616 includes a question “Is this object a road sign?” and includes the option to select yes or no”, para. 0113, “The remote assistance interface 632 can include a second remote assistance toolbox 646…the first remote assistance toolbox 644 can include a prompt reading “Is the object stopped?” with selectable answers including “Stopped” and “Moving.” The second remote assistance toolbox 646 can include suggested remote assistance actions that are similar to or different from those presented in the first remote assistance toolbox 644…the second remote assistance toolbox 646 can include a prompt “Are the highlighted objects stationary?” and a series of potential responses associated with remote assistance actions such as “stationary, pass left,” “stationary, pass right,” and “moving.””, para. 0118); and 
transmitting, from the autonomous mobility agent, data associated with the condition to the human-autonomy teaming manager for selection of the predefined dynamic task sequence, wherein initiating the dialogue is responsive to the autonomous mobility agent receiving the confirmation of the request by the human agent (see “710” and “712”, Fig. 7 and associated citations in the rejection to claim 14).

Regarding claim 20, Ghorbanian-Matloob further teaches wherein:
generating a representation (“data describing the outcome”, para. 0093), viewable to the human agent, of how the predefined dynamic task sequence is projected to resolve the condition (“action evaluation system 410 can generate task management data 452 for each request for remote assistance. The task management data 452 can include data describing the one or more remote assistance actions selected by an operator in response to the request to remote assistance. The task management data 452 can include data describing the outcome of the remote assistance actions, including a designation indicating whether the remote assistance action was successful”, para. 0093).

Regarding claim 21, Ghorbanian-Matloob further teaches wherein the dialogue window includes a consequence of executing the predefined dynamic task sequence (“the remote assistance system can display, at 708, one or more user interface elements indicative of the subset of remote assistance actions. In some examples, the user interface elements are displayed in a specific remote assistance toolbox element in the user interface. In some examples, each user interface element is displayed individually in the remote assistance user interface and the entire user interface serves as the user interface toolbox”, para. 0122, “Other potential remote assistance actions can include commands to perform specific driving remote assistance actions without taking direct control of the autonomous vehicle such as stopping, slowing, switching lanes, passing an obstacle, reversing, accelerating, taking a specific path”, para. 0050).

Regarding claim 22, Jang further teaches wherein the dialogue window includes a search function that can locate the predefined dynamic task sequence (“an operator using display 802 may access query interface 824 to query database manager 812 for specific information”, para. 0153).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Ghorbanian-Matloob with the teachings of Jang such that the “toolbox” (Fig. 6A-6B) of Ghorbanian-Matloob has query function, as taught by Jang (para. 0153). The motivation for doing so would be to “search plurality of databases 820 in order to retrieve data 818 in response to a query by an operator”, as taught by Jang. 
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666